149 Ga. App. 683 (1979)
255 S.E.2d 139
DEPARTMENT OF PUBLIC SAFETY et al.
v.
RODGERS (two cases).
57551, 57552.
Court of Appeals of Georgia.
Submitted April 9, 1979.
Decided April 19, 1979.
Arthur K. Bolton, Attorney General, G. Thomas Davis, Gary R. Hurst, for appellants.
Richard R. Kirby, for appellee.
CARLEY, Judge.
In these two workers' compensation cases, involving separate injuries and awards to the same claimant, the appellant protests the sufficiency of the evidence to support the awards of the board and affirmation of the superior court. In No. 57552 it is also asserted that the requisite notice was not given. After reviewing the record, we affirm. Even though the evidence is conflicting, or not altogether complete and satisfactory, an award must be affirmed if there is any evidence to support it. Rucker v. Universal Memorial Co., 145 Ga. App. 724, 725 (244 SE2d 584) (1978); White v. DeKalb County Bd. of Ed., 147 Ga. App. 29 (248 SE2d 60) (1978).
Claimant has moved, pursuant to Code Ann. § 6-1801, for imposition of 10% damages on the judgment based upon claimant's assertion that these appeals were taken for delay only. As above observed, the evidence was in conflict. Furthermore, the superior court, in denying claimant's motion for attorney fees, determined that the appeal to that court was properly taken. It follows that the claimant's motions for award of damages must be denied *684 since such damages are not awarded in doubtful cases. First American Acceptance Corp. v. Wheat, 217 Ga. 1, 3 (2) (120 SE2d 330) (1961); Hartford Accident &c. Co. v. Mauldin, 147 Ga. App. 230, 231 (2) (248 SE2d 528) (1978).
Judgment affirmed. Banke, P. J., and Underwood, J., concur.